OPINION
By THE COURT.
Submitted on motion by the plaintiff-appellee seeking an order dismissing the appeal for the reason that the same was not filed within the time required by law.
The record discloses that the defendant-appellant was tried upon a bastardy charge and on March 6, 1950, judgment entry was filed finding the' defendant guilty and ordering him to make certain payments. On March 21 a motion for a new trial was filed which it will be noted was more than ten days after the date of judgment. On March 27 the notice of appeal was filed directed to the judgment of March 6, 1950. On August 8, 1950, an entry was filed overruling the motion of March 21, 1950, and dismissing the notice of appeal filed on March 27, 1950, for the reason that it was filed more than twenty days after the date of judgment. ‘On August 22, 1950, the notice of appeal from the judgment of March 6, 1950, was refiled. From this record we find that since the motion for a new trial was not filed within the ten days after the filing of the judgment entry, that the time within which to file the notice of appeal began to run on March 6, 1950; that the filing of the same on March 27,1950, was more than twenty days after the date of judgment and therefore was not filed within the time allotted by §12223-7 GC. The notice of appeal filed on August 22, 1950, can have no relation to the overruling of the motion for a new trial entered on August 8,1950, as this motion was filed more than ten days after the date of the judgment. Since the notice of appeal was not filed within the statutory period of time the motion to dismiss will be sustained.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.